Lamar, J.
1. Although the sections of the code referred to in the motion for a new trial may have been applicable to the case, it does not appear that the' principles therein embodied were not otherwise sufficiently submitted to the jury, and it is shown that there was no written request to give the sections in charge.
2. There being an express denial by the defendant of the notice and fraud alleged, the evidence supporting a verdict in his favor', and the finding having been approved by tlie presiding judge, this court will not interfere with his refusal to grant a new trial. Freeman v. Mencken, 115 Ga. 1020.

Judgment affirmed.


All the Justices concur.